
	
		II
		Calendar No. 351
		110th CONGRESS
		1st Session
		S. 1027
		[Report No. 110–153]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 29, 2007
			Mr. Kohl (for himself,
			 Mr. Specter, Mr. Leahy, Mr.
			 Kyl, Mr. Schumer, and
			 Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			September 11, 2007
			 Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To prevent tobacco smuggling, to ensure the
		  collection of all tobacco taxes, and for other purposes.
	
	
		1.Short title; findings; purposes
			(a)Short titleThis Act may be cited as the
			 Prevent All Cigarette Trafficking Act
			 of 2007 or PACT
			 Act.
			(b)FindingsCongress finds that—
				(1)the sale of illegal cigarettes and
			 smokeless tobacco products significantly reduces Federal, State, and local
			 government revenues, with Internet sales alone accounting for billions of
			 dollars of lost Federal, State, and local tobacco tax revenue each year;
				(2)Hezbollah, Hamas, al Qaeda, and other
			 terrorist organizations have profited from trafficking in illegal cigarettes or
			 counterfeit cigarette tax stamps;
				(3)terrorist involvement in illicit cigarette
			 trafficking will continue to grow because of the large profits such
			 organizations can earn;
				(4)the sale of illegal cigarettes and
			 smokeless tobacco over the Internet, and through mail, fax, or phone orders,
			 make it cheaper and easier for children to obtain tobacco products;
				(5)the majority of Internet and other remote
			 sales of cigarettes and smokeless tobacco are being made without adequate
			 precautions to protect against sales to children, without the payment of
			 applicable taxes, and without complying with the nominal registration and
			 reporting requirements in existing Federal law;
				(6)unfair competition from illegal sales of
			 cigarettes and smokeless tobacco is taking billions of dollars of sales away
			 from law-abiding retailers throughout the United States;
				(7)with rising State and local tobacco tax
			 rates, the incentives for the illegal sale of cigarettes and smokeless tobacco
			 have increased;
				(8)the number of active tobacco investigations
			 being conducted by the Bureau of Alcohol, Tobacco, Firearms, and Explosives
			 rose to 452 in 2005;
				(9)the number of Internet vendors in the
			 United States and in foreign countries that sell cigarettes and smokeless
			 tobacco to buyers in the United States has increased from only about 40 in 2000
			 to more than 500 in 2005; and
				(10)the intrastate sale of illegal cigarettes
			 and smokeless tobacco over the Internet has a substantial effect on interstate
			 commerce.
				(c)PurposesIt is the purpose of this Act to—
				(1)require Internet and other remote sellers
			 of cigarettes and smokeless tobacco to comply with the same laws that apply to
			 law-abiding tobacco retailers;
				(2)create strong disincentives to illegal
			 smuggling of tobacco products;
				(3)provide government enforcement officials
			 with more effective enforcement tools to combat tobacco smuggling;
				(4)make it more difficult for cigarette and
			 smokeless tobacco traffickers to engage in and profit from their illegal
			 activities;
				(5)increase collections of Federal, State, and
			 local excise taxes on cigarettes and smokeless tobacco; and
				(6)prevent and reduce youth access to
			 inexpensive cigarettes and smokeless tobacco through illegal Internet or
			 contraband sales.
				2.Collection of State cigarette and smokeless
			 tobacco taxes
			(a)DefinitionsThe Act of October 19, 1949 (15 U.S.C. 375
			 et seq.; commonly referred to as the Jenkins Act) (referred to
			 in this Act as the Jenkins Act), is amended by striking the
			 first section and inserting the following:
				
					1.DefinitionsAs used in this Act, the following
				definitions apply:
						(1)Attorney GeneralThe term attorney general,
				with respect to a State, means the attorney general or other chief law
				enforcement officer of the State, or the designee of that officer.
						(2)Cigarette
							(A)In generalFor purposes of this Act, the term
				cigarette shall—
								(i)have the same meaning given that term in
				section 2341 of title 18, United States Code; and
								(ii)include roll-your-own
				tobacco (as that term is defined in section 5702 of the Internal
				Revenue Code of 1986).
								(B)ExceptionFor purposes of this Act, the term
				cigarette does not include a cigar, as that term is
				defined in section 5702 of the Internal Revenue Code of 1986.
							(3)Common
				carrierThe term common
				carrier means any person (other than a local messenger service or the
				United States Postal Service) that holds itself out to the general public as a
				provider for hire of the transportation by water, land, or air of merchandise,
				whether or not the person actually operates the vessel, vehicle, or aircraft by
				which the transportation is provided, between a port or place and a port or
				place in the United States.
						(4)ConsumerThe term consumer means any
				person that purchases cigarettes or smokeless tobacco, but does not include any
				person lawfully operating as a manufacturer, distributor, wholesaler, or
				retailer of cigarettes or smokeless tobacco.
						(5)Delivery saleThe term delivery sale means
				any sale of cigarettes or smokeless tobacco to a consumer if—
							(A)the consumer submits the order for such
				sale by means of a telephone or other method of voice transmission, the mails,
				or the Internet or other online service, or the seller is otherwise not in the
				physical presence of the buyer when the request for purchase or order is made;
				or
							(B)the cigarettes or smokeless tobacco are
				delivered by use of a common carrier, private delivery service, or the mails,
				or the seller is not in the physical presence of the buyer when the buyer
				obtains possession of the cigarettes or smokeless tobacco.
							(6)Delivery sellerThe term delivery seller means
				a person who makes a delivery sale.
						(7)Indian
				countryThe term Indian
				country has the meaning given that term in section 1151 of title 18,
				United States Code, except that within the State of Alaska that term applies
				only to the Metlakatla Indian Community, Annette Island Reserve.
						(8)Indian tribeThe term Indian tribe,
				tribe, or tribal refers to an Indian tribe as defined
				in section 4(e) of the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450b(e)) or as listed
				pursuant to section 104 of the Federally Recognized Indian Tribe List Act of
				1994 (25 U.S.C. 479a–1).
						(9)Interstate commerceThe term interstate commerce
				means commerce between a State and any place outside the State, commerce
				between a State and any Indian country in the State, or commerce between points
				in the same State but through any place outside the State or through any Indian
				country.
						(10)PersonThe term person means an
				individual, corporation, company, association, firm, partnership, society,
				State government, local government, Indian tribal government, governmental
				organization of such government, or joint stock company.
						(11)StateThe term State means each of
				the several States of the United States, the District of Columbia, the
				Commonwealth of Puerto Rico, or any territory or possession of the United
				States.
						(12)Smokeless tobaccoThe term smokeless tobacco
				means any finely cut, ground, powdered, or leaf tobacco, or other product
				containing tobacco, that is intended to be placed in the oral or nasal cavity
				or otherwise consumed without being combusted.
						(13)Tobacco tax administratorThe term tobacco tax
				administrator means the State, local, or tribal official duly authorized
				to collect the tobacco tax or administer the tax law of a State, locality, or
				tribe, respectively.
						(14)UseThe term use, in addition to
				its ordinary meaning, means the consumption, storage, handling, or disposal of
				cigarettes or smokeless
				tobacco.
						.
			(b)Reports to State tobacco tax
			 administratorsSection 2 of
			 the Jenkins Act (15 U.S.C. 376) is amended—
				(1)by striking cigarettes each
			 place it appears and inserting cigarettes or smokeless
			 tobacco;
				(2)in subsection (a)—
					(A)in the matter preceding paragraph
			 (1)—
						(i)by inserting Contents.—after
			 (a)
						(ii)by striking or transfers and
			 inserting , transfers, or ships;
						(iii)by inserting , locality, or Indian
			 country of an Indian tribe after a State;
						(iv)by striking to other than a
			 distributor licensed by or located in such State,; and
						(v)by striking or transfer and
			 shipment and inserting , transfer, or shipment;
						(B)in paragraph (1)—
						(i)by striking with the tobacco tax
			 administrator of the State and inserting with the Attorney
			 General of the United States and with the tobacco tax administrators of the
			 State and place; and
						(ii)by striking ; and and
			 inserting the following: , as well as telephone numbers for each place
			 of business, a principal electronic mail address, any website addresses, and
			 the name, address, and telephone number of an agent in the State authorized to
			 accept service on behalf of such person;;
						(C)in paragraph (2), by striking and
			 the quantity thereof. and inserting the quantity thereof, and
			 the name, address, and phone number of the person delivering the shipment to
			 the recipient on behalf of the delivery seller, with all invoice or memoranda
			 information relating to specific customers to be organized by city or town and
			 by zip code; and; and
					(D)by adding at the end the following:
						
							(3)with respect to each memorandum or invoice
				filed with a State under paragraph (2), also file copies of such memorandum or
				invoice with the tobacco tax administrators and chief law enforcement officers
				of the local governments and Indian tribes operating within the borders of the
				State that apply their own local or tribal taxes on cigarettes or smokeless
				tobacco.
							;
					(3)in subsection (b)—
					(A)by inserting Presumptive Evidence.—
			 after (b);
					(B)by striking (1) that and
			 inserting that; and
					(C)by striking , and (2) and
			 all that follows and inserting a period; and
					(4)by adding at the end the following:
					
						(c)Use of informationA tobacco tax administrator or chief law
				enforcement officer who receives a memorandum or invoice under paragraph (2) or
				(3) of subsection (a) shall use such memorandum or invoice solely for the
				purposes of the enforcement of this Act and the collection of any taxes owed on
				related sales of cigarettes and smokeless tobacco, and shall keep confidential
				any personal information in such memorandum or invoice not otherwise required
				for such
				purposes.
						.
				(c)Requirements for delivery
			 salesThe Jenkins Act is
			 amended by inserting after section 2 the following:
				
					2A.Delivery sales
						(a)In generalWith respect to delivery sales into a
				specific State and place, each delivery seller shall comply with—
							(1)the shipping requirements set forth in
				subsection (b);
							(2)the recordkeeping requirements set forth in
				subsection (c);
							(3)all State, local, tribal, and other laws
				generally applicable to sales of cigarettes or smokeless tobacco as if such
				delivery sales occurred entirely within the specific State and place, including
				laws imposing—
								(A)excise taxes;
								(B)licensing and tax-stamping
				requirements;
								(C)restrictions on sales to minors; and
								(D)other payment obligations or legal
				requirements relating to the sale, distribution, or delivery of cigarettes or
				smokeless tobacco; and
								(4)the tax collection requirements set forth
				in subsection (d).
							(b)Shipping and packaging
							(1)Required statementFor any shipping package containing
				cigarettes or smokeless tobacco, the delivery seller shall include on the bill
				of lading, if any, and on the outside of the shipping package, on the same
				surface as the delivery address, a clear and conspicuous statement providing as
				follows: CIGARETTES/SMOKELESS TOBACCO: FEDERAL LAW REQUIRES THE PAYMENT
				OF ALL APPLICABLE EXCISE TAXES, AND COMPLIANCE WITH APPLICABLE LICENSING AND
				TAX-STAMPING OBLIGATIONS.
							(2)Failure to labelAny shipping package described in paragraph
				(1) that is not labeled in accordance with that paragraph shall be treated as
				nondeliverable matter by a common carrier or other delivery service, if the
				common carrier or other delivery service knows or should know the package
				contains cigarettes or smokeless tobacco. If a common carrier or other delivery
				service believes a package is being submitted for delivery in violation of
				paragraph (1), it may require the person submitting the package for delivery to
				establish that it is not being sent in violation of paragraph (1) before
				accepting the package for delivery. Nothing in this paragraph shall require the
				common carrier or other delivery service to open any package to determine its
				contents.
							(3)Weight restrictionA delivery seller shall not sell, offer for
				sale, deliver, or cause to be delivered in any single sale or single delivery
				any cigarettes or smokeless tobacco weighing more than 10 pounds.
							(4)Age verification
								(A)In generalNotwithstanding any other provision of law,
				a delivery seller who mails or ships tobacco products—
									(i)shall not sell, deliver, or cause to be
				delivered any tobacco products to a person under the minimum age required for
				the legal sale or purchase of tobacco products, as determined by the applicable
				law at the place of delivery;
									(ii)shall use a method of mailing or shipping
				that requires—
										(I)the purchaser placing the delivery sale
				order, or an adult who is at least the minimum age required for the legal sale
				or purchase of tobacco products, as determined by the applicable law at the
				place of delivery, to sign to accept delivery of the shipping container at the
				delivery address; and
										(II)the person who signs to accept delivery of
				the shipping container to provide proof, in the form of a valid,
				government-issued identification bearing a photograph of the individual, that
				the person is at least the minimum age required for the legal sale or purchase
				of tobacco products, as determined by the applicable law at the place of
				delivery; and
										(iii)shall not accept a delivery sale order from
				a person without—
										(I)obtaining the full name, birth date, and
				residential address of that person; and
										(II)verifying the information provided in
				subclause (I), through the use of a commercially available database or
				aggregate of databases, consisting primarily of data from government sources,
				that are regularly used by government and businesses for the purpose of age and
				identity verification and authentication, to ensure that the purchaser is at
				least the minimum age required for the legal sale or purchase of tobacco
				products, as determined by the applicable law at the place of delivery.
										(B)LimitationNo database being used for age and identity
				verification under subparagraph (A)(iii) shall be in the possession or under
				the control of the delivery seller, or be subject to any changes or
				supplementation by the delivery seller.
								(c)Records
							(1)In generalEach delivery seller shall keep a record of
				any delivery sale, including all of the information described in section
				2(a)(2), organized by the State, and within such State, by the city or town and
				by zip code, into which such delivery sale is so made.
							(2)Record retentionRecords of a delivery sale shall be kept as
				described in paragraph (1) in the year in which the delivery sale is made and
				for the next 4 years.
							(3)Access for officialsRecords kept under paragraph (1) shall be
				made available to tobacco tax administrators of the States, to local
				governments and Indian tribes that apply their own local or tribal taxes on
				cigarettes or smokeless tobacco, to the attorneys general of the States, to the
				chief law enforcement officers of such local governments and Indian tribes, and
				to the Attorney General of the United States in order to ensure the compliance
				of persons making delivery sales with the requirements of this Act.
							(d)Delivery
							(1)In generalExcept as provided in paragraph (2), no
				delivery seller may sell or deliver to any consumer, or tender to any common
				carrier or other delivery service, any cigarettes or smokeless tobacco pursuant
				to a delivery sale unless, in advance of the sale, delivery, or tender—
								(A)any cigarette or smokeless tobacco excise
				tax that is imposed by the State in which the cigarettes or smokeless tobacco
				are to be delivered has been paid to the State;
								(B)any cigarette or smokeless tobacco excise
				tax that is imposed by the local government of the place in which the
				cigarettes or smokeless tobacco are to be delivered has been paid to the local
				government; and
								(C)any required stamps or other indicia that
				such excise tax has been paid are properly affixed or applied to the cigarettes
				or smokeless tobacco.
								(2)ExceptionParagraph (1) does not apply to a delivery
				sale of smokeless tobacco if the law of the State or local government of the
				place where the smokeless tobacco is to be delivered requires or otherwise
				provides that delivery sellers collect the excise tax from the consumer and
				remit the excise tax to the State or local government, and the delivery seller
				complies with the requirement.
							(e)List of unregistered or noncompliant
				delivery sellers
							(1)In general
								(A)Initial listNot later than 90 days after this
				subsection goes into effect under the Prevent
				All Cigarette Trafficking Act of 2007, the Attorney General of
				the United States shall compile a list of delivery sellers of cigarettes or
				smokeless tobacco that have not registered with the Attorney General, pursuant
				to section 2(a) or that are otherwise not in compliance with this Act,
				and—
									(i)distribute the list to—
										(I)the attorney general and tax administrator
				of every State;
										(II)common carriers and other persons that
				deliver small packages to consumers in interstate commerce, including the
				United States Postal Service; and
										(III)at the discretion of the Attorney General
				of the United States, to any other persons; and
										(ii)publicize and make the list available to
				any other person engaged in the business of interstate deliveries or who
				delivers cigarettes or smokeless tobacco in or into any State.
									(B)List contentsTo the extent known, the Attorney General
				of the United States shall include, for each delivery seller on the list
				described in subparagraph (A)—
									(i)all names the delivery seller uses in the
				transaction of its business or on packages delivered to customers;
									(ii)all addresses from which the delivery
				seller does business or ships cigarettes or smokeless tobacco;
									(iii)the website addresses, primary e-mail
				address, and phone number of the delivery seller; and
									(iv)any other information that the Attorney
				General determines would facilitate compliance with this subsection by
				recipients of the list.
									(C)UpdatingThe Attorney General of the United States
				shall update and distribute the list at least once every 4 months, and may
				distribute the list and any updates by regular mail, electronic mail, or any
				other reasonable means, or by providing recipients with access to the list
				through a nonpublic website that the Attorney General of the United States
				regularly updates.
								(D)State, local, or Tribal
				additionsThe Attorney
				General of the United States shall include in the list under subparagraph (A)
				any noncomplying delivery sellers identified by any State, local, or tribal
				government under paragraph (5), and shall distribute the list to the attorney
				general or chief law enforcement official and the tax administrator of any
				government submitting any such information and to any common carriers or other
				persons who deliver small packages to consumers identified by any government
				pursuant to paragraph (5).
								(E)ConfidentialityThe list distributed pursuant to
				subparagraph (A) shall be confidential, and any person receiving the list shall
				maintain the confidentiality of the list but may deliver the list, for
				enforcement purposes, to any government official or to any common carrier or
				other person that delivers tobacco products or small packages to consumers.
				Nothing in this section shall prohibit a common carrier, the United States
				Postal Service, or any other person receiving the list from discussing with the
				listed delivery sellers the delivery sellers’ inclusion on the list and the
				resulting effects on any services requested by such listed delivery
				seller.
								(2)Prohibition on delivery
								(A)In generalCommencing on the date that is 60 days
				after the date of the initial distribution or availability of the list under
				paragraph (1)(A), no person who receives the list under paragraph (1), and no
				person who delivers cigarettes or smokeless tobacco to consumers, shall
				knowingly complete, cause to be completed, or complete its portion of a
				delivery of any package for any person whose name and address are on the list,
				unless—
									(i)the person making the delivery knows or
				believes in good faith that the item does not include cigarettes or smokeless
				tobacco;
									(ii)the delivery is made to a person lawfully
				engaged in the business of manufacturing, distributing, or selling cigarettes
				or smokeless tobacco; or
									(iii)the package being delivered weighs more
				than 100 pounds and the person making the delivery does not know or have
				reasonable cause to believe that the package contains cigarettes or smokeless
				tobacco.
									(B)Implementation of updatesCommencing on the date that is 30 days
				after the date of the distribution or availability of any updates or
				corrections to the list under paragraph (1), all recipients and all common
				carriers or other persons that deliver cigarettes or smokeless tobacco to
				consumers shall be subject to subparagraph (A) in regard to such corrections or
				updates.
								(3)Shipments from persons on list
								(A)In generalIn the event that a common carrier or other
				delivery service delays or interrupts the delivery of a package it has in its
				possession because it determines or has reason to believe that the person
				ordering the delivery is on a list distributed under paragraph (1)—
									(i)the person ordering the delivery shall be
				obligated to pay—
										(I)the common carrier or other delivery
				service as if the delivery of the package had been timely completed; and
										(II)if the package is not deliverable, any
				reasonable additional fee or charge levied by the common carrier or other
				delivery service to cover its extra costs and inconvenience and to serve as a
				disincentive against such noncomplying delivery orders; and
										(ii)if the package is determined not to be
				deliverable, the common carrier or other delivery service shall, in its
				discretion, either provide the package and its contents to a Federal, State, or
				local law enforcement agency or destroy the package and its contents.
									(B)RecordsA common carrier or other delivery service
				shall maintain, for a period of 5 years, any records kept in the ordinary
				course of business relating to any deliveries interrupted pursuant to this
				paragraph and provide that information, upon request, to the Attorney General
				of the United States or to the attorney general or chief law enforcement
				official or tax administrator of any State, local, or tribal government.
								(C)ConfidentialityAny person receiving records under
				subparagraph (B) shall use such records solely for the purposes of the
				enforcement of this Act and the collection of any taxes owed on related sales
				of cigarettes and smokeless tobacco, and the person receiving records under
				subparagraph (B) shall keep confidential any personal information in such
				records not otherwise required for such purposes.
								(4)Preemption
								(A)In generalNo State, local, or tribal government, nor
				any political authority of 2 or more State, local, or tribal governments, may
				enact or enforce any law or regulation relating to delivery sales that
				restricts deliveries of cigarettes or smokeless tobacco to consumers by common
				carriers or other delivery services on behalf of delivery sellers by—
									(i)requiring that the common carrier or other
				delivery service verify the age or identity of the consumer accepting the
				delivery by requiring the person who signs to accept delivery of the shipping
				container to provide proof, in the form of a valid, government-issued
				identification bearing a photograph of the individual, that such person is at
				least the minimum age required for the legal sale or purchase of tobacco
				products, as determined by either State or local law at the place of
				delivery;
									(ii)requiring that the common carrier or other
				delivery service obtain a signature from the consumer accepting the
				delivery;
									(iii)requiring that the common carrier or other
				delivery service verify that all applicable taxes have been paid;
									(iv)requiring that packages delivered by the
				common carrier or other delivery service contain any particular labels, notice,
				or markings; or
									(v)prohibiting common carriers or other
				delivery services from making deliveries on the basis of whether the delivery
				seller is or is not identified on any list of delivery sellers maintained and
				distributed by any entity other than the Federal Government.
									(B)Relationship to other lawsNothing in this paragraph shall be
				construed to prohibit, expand, restrict, or otherwise amend or modify—
									(i)section 14501(c)(1) or 41713(b)(4) of title
				49, United States Code;
									(ii)any other restrictions in Federal law on
				the ability of State, local, or tribal governments to regulate common carriers;
				or
									(iii)any provision of State, local, or tribal
				law regulating common carriers that falls within the provisions of chapter 49
				of the United States Code, sections 14501(c)(2) or 41713(b)(4)(B).
									(C)State laws prohibiting delivery
				salesNothing in the
				Prevent All Cigarette Trafficking Act of
				2007, or the amendments made by that Act, may be construed to
				preempt or supersede State laws prohibiting the delivery sale, or the shipment
				or delivery pursuant to a delivery sale, of cigarettes or smokeless tobacco to
				individual consumers.
								(5)State, local, and tribal additions
								(A)In generalAny State, local, or tribal government
				shall provide the Attorney General of the United States with—
									(i)all known names, addresses, website
				addresses, and other primary contact information of any delivery seller that
				offers for sale or makes sales of cigarettes or smokeless tobacco in or into
				the State, locality, or tribal land but has failed to register with or make
				reports to the respective tax administrator, as required by this Act, or that
				has been found in a legal proceeding to have otherwise failed to comply with
				this Act; and
									(ii)a list of common carriers and other persons
				who make deliveries of cigarettes or smokeless tobacco in or into the State,
				locality, or tribal lands.
									(B)UpdatesAny government providing a list to the
				Attorney General of the United States under subparagraph (A) shall also provide
				updates and corrections every 4 months until such time as such government
				notifies the Attorney General of the United States in writing that such
				government no longer desires to submit such information to supplement the list
				maintained and distributed by the Attorney General of the United States under
				paragraph (1).
								(C)Removal after withdrawalUpon receiving written notice that a
				government no longer desires to submit information under subparagraph (A), the
				Attorney General of the United States shall remove from the list under
				paragraph (1) any persons that are on the list solely because of such
				government’s prior submissions of its list of noncomplying delivery sellers of
				cigarettes or smokeless tobacco or its subsequent updates and
				corrections.
								(6)Deadline to incorporate
				additionsThe Attorney
				General of the United States shall—
								(A)include any delivery seller identified and
				submitted by a State, local, or tribal government under paragraph (5) in any
				list or update that is distributed or made available under paragraph (1) on or
				after the date that is 30 days after the date on which the information is
				received by the Attorney General of the United States; and
								(B)distribute any such list or update to any
				common carrier or other person who makes deliveries of cigarettes or smokeless
				tobacco that has been identified and submitted by another government, pursuant
				to paragraph (5).
								(7)Notice to delivery sellersNot later than 14 days prior to including
				any delivery seller on the initial list distributed or made available under
				paragraph (1), or on any subsequent list or update for the first time, the
				Attorney General of the United States shall make a reasonable attempt to send
				notice to the delivery seller by letter, electronic mail, or other means that
				the delivery seller is being placed on such list or update, with that notice
				citing the relevant provisions of this Act.
							(8)Limitations
								(A)In generalAny common carrier or other person making a
				delivery subject to this subsection shall not be required or otherwise
				obligated to—
									(i)determine whether any list distributed or
				made available under paragraph (1) is complete, accurate, or up-to-date;
									(ii)determine whether a person ordering a
				delivery is in compliance with this Act; or
									(iii)open or inspect, pursuant to this Act, any
				package being delivered to determine its contents.
									(B)Alternate namesAny common carrier or other person making a
				delivery subject to this subsection shall not be required or otherwise
				obligated to make any inquiries or otherwise determine whether a person
				ordering a delivery is a delivery seller on the list under paragraph (1) who is
				using a different name or address in order to evade the related delivery
				restrictions, but shall not knowingly deliver any packages to consumers for any
				such delivery seller who the common carrier or other delivery service knows is
				a delivery seller who is on the list under paragraph (1) but is using a
				different name or address to evade the delivery restrictions of paragraph
				(2).
								(C)PenaltiesAny common carrier or person in the
				business of delivering packages on behalf of other persons shall not be subject
				to any penalty under section 14101(a) of title 49, United States Code, or any
				other provision of law for—
									(i)not making any specific delivery, or any
				deliveries at all, on behalf of any person on the list under paragraph
				(1);
									(ii)not, as a matter of regular practice and
				procedure, making any deliveries, or any deliveries in certain States, of any
				cigarettes or smokeless tobacco for any person or for any person not in the
				business of manufacturing, distributing, or selling cigarettes or smokeless
				tobacco; or
									(iii)delaying or not making a delivery for any
				person because of reasonable efforts to comply with this Act.
									(D)Other limitsSection 2 and subsections (a), (b), (c),
				and (d) of this section shall not be interpreted to impose any
				responsibilities, requirements, or liability on common carriers.
								(f)PresumptionFor purposes of this Act, a delivery sale
				shall be deemed to have occurred in the State and place where the buyer obtains
				personal possession of the cigarettes or smokeless tobacco, and a delivery
				pursuant to a delivery sale is deemed to have been initiated or ordered by the
				delivery
				seller.
						.
			(d)PenaltiesThe Jenkins Act is amended by striking
			 section 3 and inserting the following:
				
					3.Penalties
						(a)Criminal penalties
							(1)In generalExcept as provided in paragraph (2),
				whoever violates any provision of this Act shall be guilty of a felony and
				shall be imprisoned not more than 3 years, fined under title 18, United States
				Code, or both.
							(2)Exceptions
								(A)GovernmentsParagraph (1) shall not apply to a State,
				local, or tribal government.
								(B)Delivery violationsA common carrier or independent delivery
				service, or employee of a common carrier or independent delivery service, shall
				be subject to criminal penalties under paragraph (1) for a violation of section
				2A(e) only if the violation is committed intentionally—
									(i)as consideration for the receipt of, or as
				consideration for a promise or agreement to pay, anything of pecuniary value;
				or
									(ii)for the purpose of assisting a delivery
				seller to violate, or otherwise evading compliance with, section 2A.
									(b)Civil penalties
							(1)In generalExcept as provided in paragraph (3),
				whoever violates any provision of this Act shall be subject to a civil penalty
				in an amount not to exceed—
								(A)in the case of a delivery seller, the
				greater of—
									(i)$5,000 in the case of the first violation,
				or $10,000 for any other violation; or
									(ii)for any violation, 2 percent of the gross
				sales of cigarettes or smokeless tobacco of such person during the 1-year
				period ending on the date of the violation.
									(B)in the case of a common carrier or other
				delivery service, $2,500 in the case of a first violation, or $5,000 for any
				violation within 1 year of a prior violation.
								(2)Relation to other penaltiesA civil penalty under paragraph (1) for a
				violation of this Act shall be imposed in addition to any criminal penalty
				under subsection (a) and any other damages, equitable relief, or injunctive
				relief awarded by the court, including the payment of any unpaid taxes to the
				appropriate Federal, State, local, or tribal governments.
							(3)Exceptions
								(A)Delivery violationsAn employee of a common carrier or
				independent delivery service shall be subject to civil penalties under
				paragraph (1) for a violation of section 2A(e) only if the violation is
				committed intentionally—
									(i)as consideration for the receipt of, or as
				consideration for a promise or agreement to pay, anything of pecuniary value;
				or
									(ii)for the purpose of assisting a delivery
				seller to violate, or otherwise evading compliance with, section 2A.
									(B)Other limitationsNo common carrier or independent delivery
				service shall be subject to civil penalties under paragraph (1) for a violation
				of section 2A(e) if—
									(i)the common carrier or independent delivery
				service has implemented and enforces effective policies and practices for
				complying with that section; or
									(ii)an employee of the common carrier or
				independent delivery service who physically receives and processes orders,
				picks up packages, processes packages, or makes deliveries, takes actions that
				are outside the scope of employment of the employee in the course of the
				violation, or that violate the implemented and enforced policies of the common
				carrier or independent delivery service described in clause
				(i).
									.
			(e)EnforcementThe Jenkins Act is amended by striking
			 section 4 and inserting the following:
				
					4.Enforcement
						(a)In generalThe United States district courts shall
				have jurisdiction to prevent and restrain violations of this Act and to provide
				other appropriate injunctive or equitable relief, including money damages, for
				such violations.
						(b)Authority of the attorney
				generalThe Attorney General
				of the United States shall administer and enforce the provisions of this
				Act.
						(c)State, local, and tribal
				enforcement
							(1)In general
								(A)StandingA State, through its attorney general (or a
				designee thereof), or a local government or Indian tribe that levies a tax
				subject to section 2A(a)(3), through its chief law enforcement officer (or a
				designee thereof), may bring an action in a United States district court to
				prevent and restrain violations of this Act by any person (or by any person
				controlling such person) or to obtain any other appropriate relief from any
				person (or from any person controlling such person) for violations of this Act,
				including civil penalties, money damages, and injunctive or other equitable
				relief.
								(B)Sovereign immunityNothing in this Act shall be deemed to
				abrogate or constitute a waiver of any sovereign immunity of a State or local
				government or Indian tribe against any unconsented lawsuit under this Act, or
				otherwise to restrict, expand, or modify any sovereign immunity of a State or
				local government or Indian tribe.
								(2)Provision of informationA State, through its attorney general, or a
				local government or Indian tribe that levies a tax subject to section 2A(a)(3),
				through its chief law enforcement officer (or a designee thereof), may provide
				evidence of a violation of this Act by any person not subject to State, local,
				or tribal government enforcement actions for violations of this Act to the
				Attorney General of the United States or a United States attorney, who shall
				take appropriate actions to enforce the provisions of this Act.
							(3)Use of penalties collected
								(A)In generalThere is established a separate account in
				the Treasury known as the PACT Anti-Trafficking Fund.
				Notwithstanding any other provision of law and subject to subparagraph (B), an
				amount equal to 50 percent of any criminal and civil penalties collected by the
				United States Government in enforcing the provisions of this Act shall be
				transferred into the PACT Anti-Trafficking Fund and shall be available to the
				Attorney General of the United States for purposes of enforcing the provisions
				of this Act and other laws relating to contraband tobacco products.
								(B)Allocation of fundsOf the amount available to the Attorney
				General under subparagraph (A), not less than 50 percent shall be made
				available only to the agencies and offices within the Department of Justice
				that were responsible for the enforcement actions in which the penalties
				concerned were imposed or for any underlying investigations.
								(4)Nonexclusivity of remedy
								(A)In generalThe remedies available under this section
				and section 3 are in addition to any other remedies available under Federal,
				State, local, tribal, or other law.
								(B)State court proceedingsNothing in this Act shall be construed to
				expand, restrict, or otherwise modify any right of an authorized State official
				to proceed in State court, or take other enforcement actions, on the basis of
				an alleged violation of State or other law.
								(C)Tribal court proceedingsNothing in this Act shall be construed to
				expand, restrict, or otherwise modify any right of an authorized Indian tribal
				government official to proceed in tribal court, or take other enforcement
				actions, on the basis of an alleged violation of tribal law.
								(D)Local government enforcementNothing in this Act shall be construed to
				expand, restrict, or otherwise modify any right of an authorized local
				government official to proceed in State court, or take other enforcement
				actions, on the basis of an alleged violation of local or other law.
								(d)Persons dealing in tobacco
				productsAny person who holds
				a permit under section 5712 of the Internal Revenue Code of 1986 (regarding
				permitting of manufacturers and importers of tobacco products and export
				warehouse proprietors) may bring an action in a United States district court to
				prevent and restrain violations of this Act by any person (or by any person
				controlling such person) other than a State, local, or tribal
				government.
						(e)Notice
							(1)Persons dealing in tobacco
				productsAny person who
				commences a civil action under subsection (d) shall inform the Attorney General
				of the United States of the action.
							(2)State, local, and tribal
				actionsIt is the sense of
				Congress that the attorney general of any State, or chief law enforcement
				officer of any locality or tribe, that commences a civil action under this
				section should inform the Attorney General of the United States of the
				action.
							(f)Public notice
							(1)In generalThe Attorney General of the United States
				shall make available to the public, by posting such information on the Internet
				and by other appropriate means, information regarding all enforcement actions
				undertaken by the Attorney General or United States attorneys, or reported to
				the Attorney General, under this section, including information regarding the
				resolution of such actions and how the Attorney General and the United States
				attorney have responded to referrals of evidence of violations pursuant to
				subsection (c)(2).
							(2)Reports to CongressThe Attorney General shall submit to
				Congress each year a report containing the information described in paragraph
				(1).
							.
			3.Treatment of cigarettes and smokeless
			 tobacco as nonmailable matterSection 1716 of title 18, United States
			 Code, is amended—
			(1)by redesignating subsections (j) and (k) as
			 subsections (k) and (l), respectively; and
			(2)by inserting after subsection (i) the
			 following:
				
					(j)Tobacco products
						(1)Prohibition
							(A)In generalExcept as provided in subparagraphs (C) and
				(D), all cigarettes (as that term is defined in section 1(2) of the Act of
				October 19, 1949 (15 U.S.C. 375; commonly referred to as the Jenkins
				Act)) and smokeless tobacco (as that term is defined in section 1(12)
				of that Act), are nonmailable and shall not be deposited in or carried through
				the mails. The United States Postal Service shall not accept for delivery or
				transmit through the mails any package that it knows or has reasonable cause to
				believe contains any cigarettes or smokeless tobacco made nonmailable by this
				subsection.
							(B)Reasonable cause to believeFor purposes of this section, notification
				to the United States Postal Service by the Attorney General, a United States
				attorney, or a State Attorney General that an individual or entity is primarily
				engaged in the business of transmitting cigarettes or smokeless tobacco made
				nonmailable by this section shall constitute reasonable cause to believe that
				any packages presented to the United States Postal Service by such individual
				or entity contain nonmailable cigarettes or smokeless tobacco.
							(C)CigarsSubparagraph (A) shall not apply to cigars
				(as that term is defined in section 5702(a) of the Internal Revenue Code of
				1986).
							(D)Geographic exceptionSubparagraph (A) shall not apply to
				mailings within or into any State that is not contiguous with at least 1 other
				State of the United States. For purposes of this paragraph, State
				means any of the 50 States or the District of Columbia.
							(2)Packaging exceptions
				inapplicableSubsection (b)
				shall not apply to any tobacco product made nonmailable by this
				subsection.
						(3)Seizure and forfeitureAny cigarettes or smokeless tobacco made
				nonmailable by this subsection that are deposited in the mails shall be subject
				to seizure and forfeiture, and any tobacco products so seized and forfeited
				shall either be destroyed or retained by Government officials for the detection
				or prosecution of crimes or related investigations and then destroyed.
						(4)Additional penaltiesIn addition to any other fines and
				penalties imposed by this chapter for violations of this section, any person
				violating this subsection shall be subject to an additional penalty in the
				amount of 10 times the retail value of the nonmailable cigarettes or smokeless
				tobacco, including all Federal, State, and local taxes.
						(5)Use of penaltiesThere is established a separate account in
				the Treasury known as the PACT Postal Service Fund.
				Notwithstanding any other provision of law, an amount equal to 50 percent of
				any criminal and civil fines or monetary penalties collected by the United
				States Government in enforcing the provisions of this subsection shall be
				transferred into the PACT Postal Service Fund and shall be available to the
				Postmaster General for the purpose of enforcing the provisions of this
				subsection.
						.
			4.Compliance with Model Statute or Qualifying
			 Statute
			(a)In generalA Tobacco Product Manufacturer or importer
			 may not sell in, deliver to, or place for delivery sale, or cause to be sold
			 in, delivered to, or placed for delivery sale in a State that is a party to the
			 Master Settlement Agreement, any cigarette manufactured by a Tobacco Product
			 Manufacturer that is not in full compliance with the terms of the Model Statute
			 or Qualifying Statute enacted by such State requiring funds to be placed into a
			 qualified escrow account under specified conditions, or any regulations
			 promulgated pursuant to such statute.
			(b)Jurisdiction To prevent and restrain
			 violations
				(1)In generalThe United States district courts shall
			 have jurisdiction to prevent and restrain violations of subsection (a) in
			 accordance with this subsection.
				(2)Initiation of actionA State, through its attorney general, may
			 bring an action in the United States district courts to prevent and restrain
			 violations of subsection (a) by any person (or by any person controlling such
			 person).
				(3)Attorney feesIn any action under paragraph (2), a State,
			 through its attorney general, shall be entitled to reasonable attorney fees
			 from a person found to have willfully and knowingly violated subsection
			 (a).
				(4)Nonexclusivity of remediesThe remedy available under paragraph (2) is
			 in addition to any other remedies available under Federal, State, or other law.
			 No provision of this Act or any other Federal law shall be held or construed to
			 prohibit or preempt the Master Settlement Agreement, the Model Statute (as
			 defined in the Master Settlement Agreement), any legislation amending or
			 complementary to the Model Statute in effect as of June 1, 2006, or any
			 legislation substantially similar to such existing, amending, or complementary
			 legislation hereinafter enacted.
				(5)Other enforcement actionsNothing in this subsection shall be
			 construed to prohibit an authorized State official from proceeding in State
			 court or taking other enforcement actions on the basis of an alleged violation
			 of State or other law.
				(6)Authority of the attorney
			 generalThe Attorney General
			 of the United States may administer and enforce subsection (a).
				(c)DefinitionsIn this section the following definitions
			 apply:
				(1)Delivery saleThe term delivery sale means
			 any sale of cigarettes or smokeless tobacco to a consumer if—
					(A)the consumer submits the order for such
			 sale by means of a telephone or other method of voice transmission, the mails,
			 or the Internet or other online service, or the seller is otherwise not in the
			 physical presence of the buyer when the request for purchase or order is made;
			 or
					(B)the cigarettes or smokeless tobacco are
			 delivered by use of a common carrier, private delivery service, or the mails,
			 or the seller is not in the physical presence of the buyer when the buyer
			 obtains possession of the cigarettes or smokeless tobacco.
					(2)ImporterThe term importer means each
			 of the following:
					(A)Shipping or consigningAny person in the United States to whom
			 nontaxpaid tobacco products manufactured in a foreign country, Puerto Rico, the
			 Virgin Islands, or a possession of the United States are shipped or
			 consigned.
					(B)Manufacturing warehousesAny person who removes cigars or cigarettes
			 for sale or consumption in the United States from a customs-bonded
			 manufacturing warehouse.
					(C)Unlawful importingAny person who smuggles or otherwise
			 unlawfully brings tobacco products into the United States.
					(3)Master Settlement AgreementThe term Master Settlement
			 Agreement means the agreement executed November 23, 1998, between the
			 attorneys general of 46 States, the District of Columbia, the Commonwealth of
			 Puerto Rico, and 4 territories of the United States and certain tobacco
			 manufacturers.
				(4)Model statute; qualifying
			 statuteThe terms Model
			 Statute and Qualifying Statute means a statute as defined
			 in section IX(d)(2)(e) of the Master Settlement Agreement.
				(5)Tobacco Product ManufacturerThe term Tobacco Product
			 Manufacturer has the meaning given that term in section II(uu) of the
			 Master Settlement Agreement.
				5.Inspection by Bureau of Alcohol, Tobacco,
			 Firearms, and Explosives of records of certain cigarette and smokeless tobacco
			 sellers
			(a)In generalAny officer of the Bureau of Alcohol,
			 Tobacco, Firearms, and Explosives may, during normal business hours, enter the
			 premises of any person described in subsection (b) for the purposes of
			 inspecting—
				(1)any records or information required to be
			 maintained by such person under the provisions of law referred to in subsection
			 (d); or
				(2)any cigarettes or smokeless tobacco kept or
			 stored by such person at such premises.
				(b)Covered personsSubsection (a) applies to any person who
			 engages in a delivery sale, and who ships, sells, distributes, or receives any
			 quantity in excess of 10,000 cigarettes, or any quantity in excess of 500
			 single-unit consumer-sized cans or packages of smokeless tobacco, within a
			 single month.
			(c)Relief
				(1)In generalThe district courts of the United States
			 shall have the authority in a civil action under this subsection to compel
			 inspections authorized by subsection (a).
				(2)ViolationsWhoever violates subsection (a) or an order
			 issued pursuant to paragraph (1) shall be subject to a civil penalty in an
			 amount not to exceed $10,000 for each violation.
				(d)Covered provisions of lawThe provisions of law referred to in this
			 subsection are—
				(1)the Act of October 19, 1949 (15 U.S.C. 375;
			 commonly referred to as the Jenkins Act);
				(2)chapter 114 of title 18, United States
			 Code; and
				(3)this Act.
				(e)Delivery sale definedIn this section, the term delivery
			 sale has the meaning given that term in 2343(e) of title 18, United
			 States Code, as amended by this Act.
			6.Exclusions regarding Indian Tribes and
			 Tribal matters
			(a)In generalNothing in this Act or the amendments made
			 by this Act is intended nor shall be construed to affect, amend, or
			 modify—
				(1)any agreements, compacts, or other
			 intergovernmental arrangements between any State or local government and any
			 government of an Indian tribe (as that term is defined in section 4(e) of the
			 Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b(e)) relating to the collection of
			 taxes on cigarettes or smokeless tobacco sold in Indian country (as that term
			 is defined in section 1151 of title 18, United States Code);
				(2)any State laws that authorize or otherwise
			 pertain to any such intergovernmental arrangements or create special rules or
			 procedures for the collection of State, local, or tribal taxes on cigarettes or
			 smokeless tobacco sold in Indian country;
				(3)any limitations under existing Federal law,
			 including Federal common law and treaties, on State, local, and tribal tax and
			 regulatory authority with respect to the sale, use, or distribution of
			 cigarettes and smokeless tobacco by or to Indian tribes or tribal members or in
			 Indian country;
				(4)any existing Federal law, including Federal
			 common law and treaties, regarding State jurisdiction, or lack thereof, over
			 any tribe, tribal members, or tribal reservations; and
				(5)any existing State or local government
			 authority to bring enforcement actions against persons located in Indian
			 country.
				(b)Coordination of law
			 enforcementNothing in this
			 Act or the amendments made by this Act shall be construed to inhibit or
			 otherwise affect any coordinated law enforcement effort by 1 or more States or
			 other jurisdictions, including Indian tribes, through interstate compact or
			 otherwise, that—
				(1)provides for the administration of tobacco
			 product laws or laws pertaining to interstate sales or other sales of tobacco
			 products;
				(2)provides for the seizure of tobacco
			 products or other property related to a violation of such laws; or
				(3)establishes cooperative programs for the
			 administration of such laws.
				(c)Treatment of State and local
			 governmentsNothing in this
			 Act or the amendments made by this Act is intended, and shall not be construed
			 to, authorize, deputize, or commission States or local governments as
			 instrumentalities of the United States.
			(d)Enforcement within Indian
			 CountryNothing in this Act
			 or the amendments made by this Act is intended to prohibit, limit, or restrict
			 enforcement by the Attorney General of the United States of the provisions
			 herein within Indian country.
			(e)AmbiguityAny ambiguity between the language of this
			 section or its application and any other provision of this Act shall be
			 resolved in favor of this section.
			7.Effective date
			(a)In generalExcept as provided in subsection (b), this
			 Act shall take effect on the date that is 90 days after the date of enactment
			 of this Act.
			(b)BATFE authoritySection 5 shall take effect on the date of
			 enactment of this Act.
			8.SeverabilityIf any provision of this, or an amendment
			 made by this Act or the application thereof to any person or circumstance is
			 held invalid, the remainder of the Act and the application of it to any other
			 person or circumstance shall not be affected thereby.
		
	
		September 11, 2007
		Reported without amendment
	
